FILED
                            NOT FOR PUBLICATION                               APR 06 2015

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MICKEY J. PUCKETT,                                No. 13-35975

               Plaintiff - Appellant,             D.C. No. 2:13-cv-00492-BAT

  v.
                                                  MEMORANDUM*
CAROLYN W. COLVIN, Acting
Commissioner of Social Security
Administration,

               Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Brian Tsuchida, Magistrate Judge, Presiding

                           Submitted November 21, 2014**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

       Mickey Puckett appeals the dismissal for lack of subject matter jurisdiction

of his action challenging the constitutionality of the Commissioner of Social

Security’s dismissal of his request for a hearing on his applications for disability

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
insurance benefits and supplemental security income under Titles II and XVI of the

Social Security Act. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo, and we affirm. See Dexter v. Colvin, 731 F.3d 977, 980 (9th Cir. 2013).

      The district court did not err in concluding that it lacked subject matter

jurisdiction because Puckett failed to raise a colorable claim that he was denied due

process in the dismissal of his request for a hearing before an administrative law

judge (“ALJ”) after he failed to appear at the hearing. See id. (holding that

decision on hearing request is non-final and not generally reviewable unless

claimant raises colorable constitutional claim). Puckett did not raise a colorable

due process claim that he received insufficient notice of the hearing. The

Commissioner complied with the Social Security regulations by mailing two

hearing notices and attempting to contact Puckett by telephone. See 42 U.S.C.

§ 405(b)(1); 20 C.F.R. §§ 404.938(a) & (c), 416.1438(a) & (c). These actions by

the Commissioner were reasonably calculated to provide Puckett with notice of the

hearing. See Popa v. Holder, 571 F.3d 890, 897 (9th Cir. 2009) (recognizing that

due process requirements are satisfied if the procedure for providing notice of a

hearing is reasonably calculated to provide a person with notice of a hearing). The

Commissioner was not required by principles of due process to verify that Puckett

actually received notice. See Popa, 571 F.3d at 897-98 (holding that notice of


                                          2
hearing sent by regular mail to last address provided by individual satisfies

requirements of due process). In addition, Puckett did not allege a lack of actual

notice. See Lehner v. United States, 685 F.2d 1187, 1190-91 (9th Cir. 1982)

(holding that claimant who receives actual notice of agency’s action cannot

complain that agency’s notice procedures are deficient).

      Puckett also failed to raise a colorable claim that the Commissioner violated

his due process right to an opportunity to be heard by dismissing his hearing

request on the date set for the hearing without first inquiring whether Puckett had

good cause for his failure to appear. The administrative law judge complied with

the Social Security regulations and was not required to inquire further whether

Puckett had good cause for his failure to appear at the hearing. See 20 C.F.R.

§§ 404.957(b)(1)(I), 416.1457(b)(1)(I). Puckett was notified prior to the hearing

that, if he failed to appear at the hearing without a good reason, the ALJ would

dismiss his request for a hearing without further notice. In addition, the ALJ

informed Puckett that he had a right to appeal the dismissal, and it was clear from

the ALJ’s decision that Puckett needed to show good cause in order to overturn the

dismissal of his hearing request.




                                          3
AFFIRMED.1




1
    Puckett’s request for judicial notice, filed on April 3, 2014, is granted.

                                  4